JAMESE. GRAVES, JR.,
concurring:
While I agree that the preliminary injunction should not issue, I acknowledge that this case presents a difficult question that requires a holding against the Plaintiffs. That holding is compelled, at least in part, by the ambiguity of our authority to remedy violations of.§ 5 in light of the invalidation of § 4(b)’s coverage formula.
The Supreme Court in Shelby County “issue[d] no holding on § 5 itself,” instead deciding that Congress’s 2006 extension of § 4(b)’s coverage formula triggering preclearance under § 5 was unconstitutional *437under “current conditions.” 133 S.Ct. at 2631. The Supreme Court also refused to overturn prior opinions holding that the 1970, 1975, and 1982 amendments extending the coverage formula were constitutional. Id. at 2620-2621. Plaintiffs prop: erly argue that, based on those holdings, Shelby County does not void § 4(b)’s coverage formula from enactment through 2006. In fact, there is no dispute in this case that at some point following enactment, § 9-19-17 should have been submitted- for preclearance1 and that Mississippi failed to do so. In seeking relief for this failure, Plaintiffs request that we enjoin enforcement of § 9-19-17. The state argues, citing a letter it received from the United States Department of Justice (DOJ), that an injunction may not issue because the DOJ will no longer review applications for preclearance. The authority to issue such an injunction is unclear post-Shelby County.
“The goal of [the] three-judgé district court” in hearing § 5 claims is to fashion a remedy appropriate to “ensure that the covered jurisdiction submits its election plan ... for preclearance.” Lopez v. Monterey County, 519 U.S. 9, 24, 117 S.Ct. 340, 136 L.Ed.2d 273 (1996). But, submission alone does not render a statute lawful and enforceable. Instead, I see the preclearance requirement as twofold, requiring both a submission and a determination2 that the change does not unlawfully alter voting conditions or eligibility. It remains unclear if we may issue any remedy to achieve such a goal.
Conceivably, the relief requested by Plaintiffs could result in preclearance. For example, Shelby County did not strip the United States District Court for the District of Columbia of jurisdiction to hear an action seeking a declaratory judgment that § 9-19-17 complies with the Voting Rights Act. Mississippi could file such an action and an affirmative decision would dissolve any injunction. The Mississippi legislature could also reenact § 9-19-17’. Since Mississippi is not subject to preclearance for changes made after 2006, any newly enacted changes are automatically enforceable. It seems obvious..that if we did enjoin Mississippi from applying § 9-19-17, there are steps, the state could take to .cure the deficiency and achieve the goal of preelearance. :But, . the Supreme Court’s decision in Shelby County to eliminate the coverage provisions yet “issue no holding on .§ 5 itself’ clouds our authority to do so.
Section 5 of the Voting Rights Act is the law of the land. Invalidating the Act’s coverage formula leaves open the question of whether there is an appropriate remedy, such as an injunction, that could-achieve § 5’s purpose. The Supreme Court certainly could not have intended to effectively grant immunity for all violations of § 5 that occurred before 2006. But much less certain is what a three-judge panel should *438do when confronted with a violation of § 5 that occurred before 2006.
For these reasons, I concur that a preliminary injunction should not issue.

. When the statute became effective in 1980, there was some uncertainty regarding whether judges were representativés covered by the Voting Rights Act. But, whether or not the statute should have be submitted for preclear- . anee before it became effective, Mississippi was certainly on notice after enactment that any laws affecting judicial elections were covered by § 5. See Clark v. Roemer, 500 U.S. 646, 111 S.Ct. 2096, 114 L.Ed.2d 691 (1991); Kirksey v. Allain, 635 F.Supp. 347 (S.D.Miss.1986); Haith v. Martin, 618 F.Supp. 410; 413 (E.D.N.C.1985), affirmed 477 U.S. 901, 106 S.Ct. 3268, 91 L.Ed.2d 559 (1986).


. Prior to Shelby County, preclearance could be achieved through actual approval of the submission by the DOJ, failure of the DOJ to reply to the submission within sixty days, or by filing of an action for, declaratory judgment in the United States District Court .for the District of Columbia.